Citation Nr: 0422096	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  99-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder impingement syndrome and bicipital 
tendonitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left shoulder impingement syndrome and bicipital 
tendonitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral plantar fasciitis. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for myofascial lumbar paraspinal muscle pain.

5.  Entitlement to an initial compensable evaluation for 
residuals of a right fifth toe fracture, status post 
arthroplasty.






6.  Entitlement to an initial compensable evaluation for 
breast disease, status post left breast lumpectomy times 
three.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from March 1978 until March 
1998.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

It is observed that the veteran, in her February 1999 
substantive appeal, requested a hearing at the RO in St. 
Louis.  She withdrew her request for such hearing in February 
2003.  

Finally, the issues of entitlement to higher initial ratings 
for, right great toe, left shoulder, lumbar, and fibrocystic 
disease status post left lumpectomy times three disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.
FINDINGS OF FACT

1.  Right shoulder impingement syndrome and bicipital 
tendonitis is productive of complaints of persistent pain; 
objectively, the veteran had some limitation of motion and 
point tenderness, and the medical records reveal treatment 
involving cortisone injections.  

2.  Bilateral plantar fasciitis is productive of complaints 
of constant foot pain, with weakness and morning stiffness; 
the competent evidence reveals some limitation of motion, 
diminished strength with inversion, and foot tenderness, as 
well as a treatment plan involving cortisone injections and 
use of orthotics.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial increased 
evaluation of 20 percent for right shoulder impingement 
syndrome and bicipital tendonitis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.71a, Diagnostic Codes 5203-5019 (2003).

2.  The schedular criteria for an initial increased 
evaluation of 20 percent for bilateral plantar fasciitis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§  3.159 4.71a, Diagnostic Codes 5284-5278 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter- Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
April 1998 claim appeared substantially complete on its face.  
The veteran has clearly identified the disabilities in 
question and the benefits sought.  Further, she referenced 
the bases for the claim.  

Second, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the October 1998 rating decision, 
December 1998 statement of the case, February 2003 
supplemental statement of the case, February 2003 rating 
decision, July 2003 supplemental statement of the case, and 
April 2003 letter from the RO explaining the provisions of 
the VCAA.  

The April 2003 letter specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the service, VA, and private medical records and they were 
all reviewed as they pertain to the disabilities at issue.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the April 2003 letter from the RO and 
the February 2003 supplemental statement of the case, the 
veteran was clearly advised as to which portion of evidence 
is to be provided by her and which portion is to be provided 
by VA.  That requirement of VA has been satisfied, and there 
is no additional evidence that needs to be provided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to her case.  



VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In the instant case, the veteran was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the April 2003 letter from the 
RO.  

That letter did indicate that the veteran should respond 
within 30 days, however, an additional supplemental statement 
of the case was issued four months later which constituted 
additional adjudicative review of her claims.

Given that the veteran has been fully advised of her rights 
and responsibilities under the VCAA, that she has had more 
than a full year to respond to that VCAA notice, and that the 
appellant has given no indication of additional evidence that 
has not been obtained, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  



In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded a two VA 
examinations.  Accordingly, additional examination of the 
veteran is not warranted.  The requirements of the VCAA have 
been substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to her case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
her appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to April 
2003, when the veteran was notified of the VCAA.  However, 
the case was reviewed de novo in July 2003 and an additional 
supplemental statement of the case was issued to the 
appellant.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, a substantially complete application was 
received in April 1998.  Thereafter, in the October 1998 
rating decision, the RO denied the claim.  Only after that 
rating action was promulgated did the AOJ provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in her possession 
that pertains to the claim.  See the references to the 
documents issued to the veteran set out above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that she should provide or identify any 
and all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.   The April 2003 notice in essence invited the veteran 
to submit any evidence she had regarding the matters at 
issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Criteria
General Disability Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  

The critical element is that none of the symptomatology for 
any of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  Esteban v. Brown, 
6 Vet. App. 259 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.


The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.


Initial Increased Evaluation: Right Shoulder

Factual Background

The veteran was examined by VA in June 1998.  She complained 
of right shoulder pain, particularly with overhead work.  The 
pain was constant, and worse at night.  She had had 6 
cortisone injections and had taken non-steroidal anti-
inflammatory agents, which she received in physical therapy.  
She reported that she was not doing her exercises as 
instructed.

Objectively, the veteran had full motor strength in the upper 
extremities.  Sensation was intact and deep tendon reflexes 
were +2 bilaterally.  There was a supraspinatus muscle 
strength of 5 minus over 5.  She had biceps tendon pain with 
palpation and had a positive impingement test.  Range of 
motion of the right upper extremity was within normal limits.  
There was no evidence of synovitis or arthritic changes in 
the joints.  The diagnosis was impingement syndrome and 
bicipital tendonitis, right shoulder.  

A December 1999 VA clinical record revealed point tenderness 
to palpation of the right shoulder.  The impression was 
probable tendonitis.  VA records show that a right shoulder 
injection was requested.  

In August 2000, the veteran was again examined by VA.  She 
presented with complaints of intermittent right shoulder 
pain, rated as an 8 out of 10 in severity.  She also 
complained of stiffness, giving away and lack of endurance.  
A precipitating factor was pulling a cart at work.  Rest and 
medication were identified as alleviating factors.  The 
examiner commented that the veteran was right-hand dominant.

Examination of the extremities revealed no independent edema 
of the hands.  There was no clubbing or cyanosis.  Resistive 
testing was good.  Muscle mass was also good.  Her range of 
motion was as follows:  

Flexion- 180 degrees
Abduction- 180 degrees
Adduction- 50 degrees
Internal rotation- 40 degrees
External rotation- 90 degrees

The veteran had pain with range of motion testing when her 
arms were raised over 90 degrees on active motion.  She could 
make a fist and had full grip strength.  X-rays of the right 
shoulder were normal.

A June 2001 VA outpatient treatment report indicated 
complaints of persistent bilateral shoulder pain, worse on 
the left.  Objectively, shoulder movement was consistent.

An April 2002 VA outpatient treatment report noted persistent 
shoulder pain, worse in the left shoulder.  

The veteran was most recently examined in June 2003.  At that 
time, she complained of a tearing, burning sensation in her 
right shoulder.  The pain occurred daily.  She stated that 
her pain was about a 5 or 6 out of 10 when pushing a 
sterilization cart at work.  The pain was also around 5 out 
of 10 when lifting trays weighing greater than 35 pounds.  
Sleeping on either shoulder produces pain at an intensity of 
8 out of 10.  

With lack of support, letting her hands hanged down, her pain 
was at 6 out of 10.  For the pain, the veteran took 
gabaentin, 33 mg at bedtime and she also iced her shoulder 
for 10 minutes one time per week.  There was no stiffness, 
weakness, swelling or heat and no complaints of locking.  She 
had had no dislocations or subluxations of the right 
shoulder.  Her right shoulder range of motion was as follows:

Flexion- 120 degrees
Abduction- 106 degrees
Adduction- 45 degrees
Internal rotation- 66 degrees
External rotation- 90 degrees

There was no numbness or tingling in the hands during range 
of motion testing.  
There was no crepitus in the shoulder and she had good hand 
grasp.  There was pain in the anterior portion of the right 
shoulder, described as a 5 out of 10 in severity.  X-rays of 
the right shoulder were normal.  The VA examiner commented 
that the examination of the veteran's right shoulder was 
unremarkable.


Analysis

The veteran is presently receiving a 10 percent disability 
evaluation for right shoulder impingement syndrome with 
bicipital tendonitis under Diagnostic Codes 5203-5019.  
Diagnostic Code 5203 concerns impairment of the clavicle or 
scapula.  Under that Code section, a 10 percent rating is 
warranted where there is malunion, or when there is nonunion 
without loose movement.  A 20 percent evaluation applies 
where there is nonuninion with loose movement, or when there 
is dislocation.  The ratings are the same for both the major 
and minor extremities.

Thus, in order to achieve the next-higher 20 percent 
evaluation under Diagnostic Code 5203, the evidence must 
demonstrate nonuninion with loose movement, or dislocation, 
of the clavicle or scapula.  
Such has not been objectively demonstrated here.  
Nevertheless, the Board finds that an increased rating is 
justified on the basis of additional functional limitation as 
due to factors such as pain and weakness.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45; DeLuca, 202.  Indeed, the evidence of 
record reveals consistent complaints of pain that were of 
such severity as to necessitate daily medication and multiple 
cortisone injections.  Moreover, such pain has been 
objectively verified.  

For example, a December 1999 VA clinical record revealed 
point tenderness to palpation of the right shoulder.  
Furthermore, upon VA examination in August 2000, the veteran 
had pain with range of motion testing when her arms were 
raised over 90 degrees on active motion.  Finally, while a VA 
examination in June 2003 contained a comment that the 
veteran's right shoulder was unremarkable, clear limitation 
of motion was exhibited, as the veteran only had flexion to 
120 degrees and abduction to 106 degrees.  

Therefore, based on the above, an increased rating is 
warranted for the veteran's right shoulder disability on the 
basis of DeLuca considerations.  This conclusion is 
consistent with the Board's duty to resolve any doubt in 
favor of the veteran when the evidence is in relative 
equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
While the evidence justifies a 20 percent disability 
evaluation, the Board does not find any basis for a rating in 
excess thereof.  Indeed, Diagnostic Code 5203 does not afford 
a rating in excess of 20 percent.  Moreover, Diagnostic Code 
5019, under which the veteran is also rated, instructs the 
evaluator to rate based on limitation of motion of the 
affected part.  Thus, Diagnostic Code 5201 is for 
application.  

Under this Diagnostic Code 5201, an evaluation of 20 percent 
is warranted for limitation of motion of either extremity at 
shoulder level, or where the evidence demonstrates a 
limitation of the minor extremity to midway between side and 
shoulder level.  An evaluation of 30 percent applies where 
the evidence shows limitation of motion of the major 
extremity to midway between side and shoulder level, or where 
the minor extremity is limited in motion to 25 degrees from 
the side.  Id.  Finally, a 40 percent evaluation is for 
application where the major extremity is limited in motion to 
25 degrees from the side.  Id.

The medical evidence of record does not contain range of 
motion findings that meet the criteria for the next-higher 30 
percent rating under Diagnostic Code 5201.  Thus, that Code 
section cannot serve as a basis for an increased rating here.  
Finally, the evidence does not reveal ankylosis of the 
scapulohumeral articulation, or other impairment of the 
humerus, rendering Diagnostic Codes 5200 and 5202 
inapplicable.  No other alternate Code sections apply.

In conclusion, when additional functional limitation due to 
pain is taken into account, the evidence reflects 
symptomatology that is most appropriately reflected by the 
maximum 20 percent disability evaluation provided by 
Diagnostic Code 5203.  The Board notes that in reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's 
right shoulder impingement syndrome and bicipital tendonitis 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Initial Increased Evaluation Bilateral Plantar Fasciitis

Factual Background

The veteran was examined by VA in June 1998.  She reported 
that she had undergone 8 cortisone injections for both feet, 
to alleviate pain.  She stated that her foot pain was worse 
in the morning and would improve as the day progressed.  She 
had difficulty walking for prolonged periods.  She denied use 
of orthotics.  

Objectively, the veteran had 5/5 motor strength in both lower 
extremities.  Sensation was intact to light touch and 
pinprick.  She had +2 deep tendon reflexes bilaterally.  The 
lower extremities had full range of motion, except for foot 
dorsiflexion, which was restricted to 90 degrees.  There was 
some tenderness to palpation of the plantar fascia 
bilaterally.

A July 1999 VA treatment report contains range of motion 
findings for the feet.  Specifically, the veteran had 
dorsiflexion to 15 degrees, without pain.  She had plantar 
flexion to 35 degrees, without pain.  

A VA physical therapy record dated in August 1999 revealed 
complaints of bilateral heel pain.  Objectively, strength 
with inversion was 4/5.  There was full strength with 
dorsiflexion, plantar flexion and eversion.  With weight 
bearing, there was bilateral pronation.  With non-weight 
bearing there was a clawing of toes.  

The August 1999 treatment report indicated that a steroid 
injection was given to the veteran.  Additionally, she 
reported that her orthotics were no longer relieving her foot 
pain.  An adjustment was made, with immediate favorable 
results.  The veteran was also instructed as to foot 
exercises to perform at home.

An October 1999 VA podiatry report contained a treatment plan 
calling for steroid injections, both feet.

In December 1999, the veteran's left foot strength was 4/5 
with inversion.  There was tenderness at the central and 
medial calcaneus bilaterally and along the post tibialis 
tendon bilaterally.  

A February 2000 VA orthopedic record indicated increased 
discomfort to pinprick on the left ankle and heel.  
Coordination and gait were normal and sensory examination was 
otherwise normal.

A June 2000 VA outpatient treatment report revealed 
complaints of persistent heel and foot pain, bilaterally.  

The veteran was again examined by VA in August 2000.  She 
complained of constant foot pain.  She rated her pain as a 9 
out of 10 in the left foot and a 10 out of 10 in the right 
foot.  She further complained of weakness, morning stiffness, 
swelling and lack of endurance.  These symptoms existed 
whether resting, standing or walking.  Bending, prolonged 
standing and walking worsened the pain.  Medications and rest 
helped her symptomatology, as did soaking her feet in cool 
water for 5 seconds each night.  

The veteran also related hypersensitivity to touch, as well 
as painful arches, worse on the right.  In the last 9 years, 
she had received 15 cortisone injections in her feet.  As 
they only helped for a short time, they were discontinued.  
She remarked that her bilateral foot pain prevented her from 
lifting or carrying her children.  She was also precluded 
from any type of exercise, causing her to gain substantial 
weight.  This excess weight added to the pressure on her 
feet.  Occupationally, the veteran worked in sterile 
processing, which entailed prolonged standing, bending and 
pulling of a cart.  She was in constant pain while working.

Upon physical examination, the veteran was able to climb on 
and off of the examination table without difficulty.  There 
was no independent edema of the feet and she had good 
resistive testing in all extremities.  Muscle mass was also 
good.  

Regarding the left foot, there was muscle wasting noted at 
the metatarsal joint of the great toe.  The veteran had pes 
planus.  There was pain with palpation over all areas of the 
foot and Achilles tendon.  Vibratory and tactile sense was 
good, as was position sense of the great toe.  There was no 
hallux valgus, hammertoes or claw toes.  Corns were noted on 
the fifth toe and calluses were noted on the lateral edge of 
the foot and heel.  

Regarding the right foot, there was muscle wasting noted at 
the metatarsal joint of the great toe.  The veteran had pes 
planus.  There was pain with palpation over all areas of the 
foot and Achilles tendon.  Vibratory and tactile sense was 
good.  She had good position sense of the great toe.  

There was no hallux valgus, hammertoes or claw toes.  Corns 
were noted on the fifth toe and calluses were noted on the 
lateral edge of the foot and heel.  

Neurologically, Romberg sign was intact.  There was a left 
foot limp.  Deep tendon reflexes were +2/4 in both lower 
extremities.  She could not walk on her heels, but she was 
able to walk on her toes, squat and touch her toes.  

Range of motion of the feet was as follows:  

Plantar flexion: 0-30 right, 0-15 left
Dorsiflexion: 0-20 right, 0-20 left

There was no crepitus and no independent edema.  

An October 2000 VA outpatient treatment record noted painful 
heels on both feet.  The veteran stated that an injection in 
February 2000 helped relieve her symptoms for about one 
month.  

VA outpatient records dated in 2001 reflect care for feet 
problems.  A January 2001 record indicated that cushion 
orthotics would be made.  A May 2001 VA outpatient treatment 
report revealed complaints of bilateral heel pain.  The pain 
rated a 3 out of 10 in severity.  Objectively, there was mild 
pain on palpation to inferior heels.  Steroid injections were 
recommended.  Further podiatric treatment was sought in 
September 2001.

An April 2002 VA outpatient treatment report revealed 
complaints of worsening foot pain.  The veteran was using 
orthotics.  

An October 2002 VA clinical record noted complaints of 
swollen feet, bilaterally.

In a February 2003 VA outpatient record, the veteran reported 
heel pain, mostly on the medial-plantar side of both heels.  
She also reported numbness in both feet.  The treatment plan 
involved an adjustment of her orthotics.  



The veteran was most recently examined by VA in June 2003.  
She reported a history of injections and orthotics for her 
plantar fasciitis.  She reported bilateral foot pain that was 
a 4 out of 10 in severity while she was seated.  When 
standing, the pain rose to a 9 out of 10.  Her orthotics 
helped initially, but her pain was presently worse than it 
had been in the past.  She denied any weakness, stiffness, 
fatigue or lack of endurance of the feet.  She wore 
orthotics, but used no other corrective devices.  She 
indicated that she was on her feet quite a bit at work, 
worsening her symptomatology.  

Upon objective examination, there was no clubbing or cyanosis 
of the feet.  There was no edema.  The veteran had no atrophy 
or muscle wasting in her legs.  There was some muscle wasting 
noted in the metatarsal joint of the little toe, right foot.  
There was also a corn/callus on that toe.  Her Achilles 
tendon was normal when standing and walking.  She had 
positive sensation to vibration in the legs and feet 
bilaterally.  Tactile stimulation was positive.  She had no 
hallux valgus, hammertoes or clawtoes.  

There was mild pes planus in both feet.  Pedal pulses were 
positive bilaterally.  There was pain with pressure to the 
heel on the right foot.  The pain was a 3 out of 10, on the 
plantar surface.  On the left foot, she had pain rated as a 6 
out of 10 at the heel only, on the plantar surface.  She 
pulled away once palpation occurred.  The veteran was able to 
walk barefoot in the office and did not complain of foot 
pain.  

X-rays of the feet taken in conjunction with the June 2003 VA 
examination showed a small plantar calcaneal spur noted, 
greater on the left than on the right.  X-rays also showed 
mild arthritic changes at the left talonavicular joint and 
mild joint space narrowing at the first metacarpophalangeal 
joints.

In a July 2003 VA outpatient treatment report, the veteran 
reported further complaints of numbness in both feet.  


Analysis

The veteran is presently receiving a 10 percent disability 
evaluation for bilateral plantar fasciitis under Diagnostic 
Codes 5284-5278.  Diagnostic Code 5278 pertains to claw foot 
(pes cavus).  Under that Code section, a 10 percent 
evaluation is warranted for bilateral or unilateral 
limitation of dorsiflexion at the ankle and definite 
tenderness under the metatarsal heads, with the great toe 
dorsiflexed.  A 20 percent rating is for application where 
all toes are tending to dorsiflexion, with limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia and marked tenderness of the metatarsal heads, all 
unilaterally.  

If both feet are involved, a 30 percent rating applies.  
Finally, where there is marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity, a 30 percent rating 
is applied for involvement of one foot and a 50 percent 
rating is warranted where such symptomatology is bilateral.
38 C.F.R. § 4.71a Diagnostic Code 5278.

The evidence of record does not establish the criteria for 
the next-higher 20 percent evaluation under Diagnostic Code 
5278.  Indeed, the evidence fails to establish marked 
tenderness of the metatarsal heads, with respect to either 
foot.  There was also no finding of shortened plantar fascia.  

The Board does find, however, that an increased rating is 
justified under Diagnostic Code 5284, for other foot 
injuries.  Under that Code section, a 10 percent rating is 
assigned for moderate injury.  A 20 percent evaluation 
applies where the evidence demonstrates moderately severe 
injury.  Finally, a 30 percent rating is warranted where the 
evidence shows severe foot injury.  

In the present case, the veteran's disability picture is most 
commensurate with a moderately severe foot injury.  In so 
finding, the Board has considered the extent to which the 
veteran's functional limitation is additionally impaired as 
due to factors such as pain and weakness.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45; DeLuca, 202.   

The record shows that pain hindered the veteran's ability to 
walk for prolonged periods.  She also reported difficulty 
with bending and prolonged standing.  It is further seen that 
the veteran's bilateral plantar fasciitis was associated with 
complaints of weakness, morning stiffness, swelling and lack 
of endurance.  These symptoms existed whether resting, 
standing or walking.  Her pain was also exacerbated by her 
occupation, in which she was on her feet and pushing a heavy 
cart.

While the complaints above are subjective, they have been 
adequately confirmed by the objective evidence of record.  
Indeed, it is verified that the veteran received numerous 
cortisone injections to relieve her bilateral foot pain.  She 
also used orthotics to treat her service-connected bilateral 
plantar fasciitis.  Furthermore, 
VA examination in June 1998 revealed a restriction of 
dorsiflexion and tenderness to palpation of the plantar 
fascia bilaterally.  A July 1999 VA treatment record also 
revealed limited dorsiflexion, to 15 degrees.  There was also 
a limitation of plantar flexion to 35 degrees.  

In August 1999, the veteran was seen to have diminished 
strength with inversion.  A steroid injection was 
administered at that time.  Further injections were called 
for in October 1999.  In December 1999, a VA clinical report 
revealed tenderness at the central and medial calcaneus 
bilaterally and along the post tibialis tendon bilaterally.  
A February 2000 VA orthopedic record indicated increased 
discomfort to pinprick on the left ankle and heel.  Next, VA 
examination in August 2000 showed muscle wasting and pain 
with palpation over all areas of the feet and Achilles 
tendons.  The veteran could not walk on her heels at that 
time.  A May 2001 VA record demonstrated mild pain on 
palpation to inferior heels.  Steroid injections were 
recommended.  VA examination in June 2003 again showed muscle 
wasting. 

Based on the foregoing, the veteran is entitled to the next-
higher 20 percent evaluation for a moderately severe foot 
injury under Diagnostic Code 5284.  However, a rating in 
excess of that amount is not for application.  In so 
deciding, the Board notes that the evidence has predominantly 
shown good sensation in the lower extremities as well as good 
muscle mass.  


Additionally, the veteran has full strength in both lower 
extremities, except for inversion, which is 4/5.  
Coordination and gait were consistently normal as well.  
Furthermore, during her August 2000 VA examination, the 
veteran was able to climb on and off of the examination table 
without difficulty.  At that time, there was no independent 
edema of the feet and she had good resistive testing in all 
extremities.  There was no crepitus, and there was no hallux 
valgus, hammertoes or claw toes.  

Finally, as noted in the most recent June 2003 VA 
examination, there was no clubbing or cyanosis of the feet, 
and no edema was detected.  Her Achilles tendon was normal 
when standing and walking.  She had no hallux valgus, 
hammertoes or clawtoes.  The veteran was able to walk 
barefoot in the office and did not complain of foot pain.  

Thus, the symptomatology discussed above is not of such 
severity such as to constitute a severe foot injury under 
Diagnostic Code 5284.  Rather, the evidence reflects 
symptomatology consistent with the next higher 20 percent 
evaluation under that Code section, for moderately severe 
foot injury.  The Board notes that in reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's 
bilateral plantar fasciitis has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  

Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to an initial increased evaluation of 20 percent 
for right shoulder impingement syndrome and bicipital 
tendonitis is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

Entitlement to an initial increased evaluation of 20 percent 
for bilateral plantar fasciitis is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in April 2003.




A handwritten comment by the RO found on a March 2003 
submission from the veteran indicates that in October 2001, 
she underwent left shoulder surgery at the University of 
Missouri Hospital.  The procedure was apparently performed by 
Dr. KK.  The medical history component of the June 2003 VA 
examination appears to confirm this information.    

Records of the veteran's October 2001 left shoulder surgery 
are not presently affiliated with the claims file.  
Therefore, it appears that pertinent clinical records are 
outstanding in this case.  Per the VCAA, reasonable efforts 
must be undertaken to obtain such documents and associate 
them with the claims folder.  

Additionally, it is noted that during the pendency of this 
appeal, and subsequent the issuance of the latest 
supplemental statement of the case and VCAA notice letter, 
the diagnostic criteria pertaining to disabilities of the 
spine were amended.  The effective date of such amendments is 
September 26, 2003.  Moreover, because the veteran's 
symptomatology appears to involve a radicular component, an 
earlier revision of Diagnostic Code 5293 (intervertebral disc 
syndrome), effective September 23, 2002, also appears to 
apply here.  In order to comply with the VCAA and Quartuccio, 
the veteran must be apprised of these changes in the legal 
criteria.  

The Board notes that residuals scarring with respect to the 
veteran's fibrocystic breast disease and right great toe 
fracture was reported on VA examination of record.  The RO 
neither provided the previous or amended criteria for rating 
residual scarring of service-connected disabilities, nor 
considered higher evaluations for the veteran's disabilities 
at issue on this basis.  Accordingly, additional examination 
with provision of the subject criteria is indicated.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for her right great toe, 
fibrocystic breast disease, , left 
shoulder and back disabilities since July 
2003.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.


Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

The VBA AMC should contact the records 
department at the University of Missouri 
Hospital and request copies of all 
records pertaining to left shoulder 
surgery performed on the veteran in 
October 2001.  If such records cannot be 
found, then the claims file should 
indicate a negative search.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature 
and extent of severity of her left 
shoulder impingement, myofascial lumbar 
paraspinal muscle pain, and right great 
toe fracture.




The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, previous and amended 
criteria for rating spinal disorders 
under 38 C.F.R. § 4.71(a) and scars under 
38 C.F.R. § 4.118, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  

Any further indicated special studies 
must be conducted.  

It is requested that the examiner address 
the following medical issues:

(a) Do the service-connected left 
shoulder, lumbar and right great toe 
disabilities involve only the nerves, or 
do they also involve the muscles and 
joint structure?

(b) Do the service-connected left 
shoulder, lumbar and right great toe 
disabilities cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.


(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
left shoulder, lumbar and right great toe 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected left shoulder, lumbar and right 
great toe disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected left shoulder, lumbar and right 
great toe disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
residuals of a crush injury and 
contusions of the left lower leg and 
foot, and if such overlap exists, the 
degree to which the nonservice-connected 
problem(s) creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected residuals of a crush injury and 
contusions of the left lower leg and 
foot.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the provide rating 
criteria.




6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to initial increased 
evaluations for the service-connected 
left shoulder, lumbar, and right great 
toe disabilities at issue.  In so doing, 
the VBA AMC should document its 
consideration of the applicability of the 
previous and revised criteria for rating 
spinal disorders and scars, as well as 
38 C.F.R. §§ 3.321(b)(1) (2003).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until she is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claims for initial increased evaluations, and may result in 
their denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



